IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


POLITICAL PRISONER #DL4686 (A/K/A : No. 44 WM 2015
ALTON D. BROWN),                  :
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
GREENE COUNTY COURT OF            :
COMMON PLEAS,                     :
                                  :
                Respondent        :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2015, the Application for Leave to File

Original is GRANTED, and the Petition for Writ of Prohibition or Extraordinary Relief is

DENIED.